DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 68-86 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings were received on 06/30/22.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 68-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,524,918B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a medical device for implantation in a hip joint of a patient.  The medical device comprises an elongated portion, wherein said elongated portion is adapted to be at least one of integrated in and connected to a prosthetic spherical portion, said elongated portion comprises a restricting portions adapted to restrict the motion range of the spherical portion in relation to said prosthetic replacement for the acetabulum.  The restricting portion of said elongated portion comprises at least one recess, when implanted, to enable an advantageous motion range in relation to said prosthetic replacement for the acetabulum.  
Claims 68-75, 77 and 80-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 13-15, 18 and 19 of U.S. Patent No. 10,524,918B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both cases disclose a medical device for implantation in a hip joint of a patient.  The medical device comprises an elongated portion, wherein said elongated portion is adapted to be at least one of integrated in and connected to a prosthetic spherical portion, said elongated portion comprises a restricting portions adapted to restrict the motion range of the spherical portion in relation to said prosthetic replacement for the acetabulum.  The restricting portion of said elongated portion comprises at least one recess, when implanted, to enable an advantageous motion range in relation to said prosthetic replacement for the acetabulum.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 68-74, 77-79, and 81-86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Willi et al US Patent Pub. 2008/0228283A1 in view of Gibbs et al US Patent Pub. 2006/0217815A1.
Willi et al discloses a medical device for implantation in a hip joint of a patient.  The medical device comprises an elongated portion, wherein said elongated portion (14) is adapted to be at least one of integrated in and connected to a prosthetic spherical portion, said elongated portion comprises a restricting portions (four elements 14, see figures 1b and 1d) adapted to restrict the motion range of the spherical portion in relation to said prosthetic replacement for the acetabulum.  The restricting portion of said elongated portion comprises at least one recess (24a), when implanted, to enable an advantageous motion range in relation to said prosthetic replacement for the acetabulum.  See figure below for Examiner’s interpretation.
Regarding claims 69-73, see figure below showing the recess placed frontal and the position of the recesses with respect to the four quadrants.

    PNG
    media_image1.png
    711
    853
    media_image1.png
    Greyscale

As shown above part of the recesses (24a) cross the proximal and/or distal quadrants.  The proximal and distal quadrants are created by the dorsal/frontal horizontal plane.
Regarding claim 77, as shown in Figures 1a-1d the unusual shape of the recess 24a makes the recess being aligned with the center axis and adapted to be eccentric in relation with the axis.
Regarding claim 78, see Fig. 1a showing the majority of the frontal recess placed frontal.
Regarding claim 81, Fig. 3b shows a polygonal shape.
Regarding claim 82, Figure 3d discloses an elliptical shape.
Regarding claims 83-86, see figure below.

    PNG
    media_image2.png
    469
    415
    media_image2.png
    Greyscale

	Willi et al disclose the invention substantially as claimed.  However, Willi et al is silent regarding an acetabular cup having at least one extending portion and the measurements of the recess, especially the recess depth of more than 4mm deep.
	Gibbs et al discloses a femoral head having a plurality of recess located in the neck and acetabular cup having at least one extending portion for the purpose of attaching the acetabular cup to the patient’s acetabulum.
NOTE: The Applicant’s representative has not define what is the at least one extending portion.  Therefore, the Examiner has interpreted the extending portion as the screw (not shown) extending from the acetabular cup hole (46) toward the patient’s bone (see paragraph 0031).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Masini reference by adding at least one extending portion (screw) extending outward toward the patient’s acetabular bone in order to attach the acetabular cup to the patient’s acetabulum.
	Regarding the recess, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Willi et al reference by creating a recess having a deep of 4mm or more, since it has been held that finding an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Claim 68-74, 77-79, and 81-86 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masini US Patent 5,571,203 in view of Gibbs et al US Patent Pub. 2006/0217815A1.
	Masini discloses a medical device for implantation in a hip joint of a patient.  The medical device comprises an elongated portion, wherein said elongated portion (244) is adapted to be at least one of integrated in and connected to a prosthetic spherical portion, said elongated portion comprises a restricting portions (concave surface at frontal quadrant, see above) adapted to restrict the motion range of the spherical portion in relation to said prosthetic replacement for the acetabulum.  The restricting portion of said elongated portion comprises at least one recess, when implanted, to enable an advantageous motion range in relation to said prosthetic replacement for the acetabulum.  See figure below for Examiner’s interpretation.

    PNG
    media_image3.png
    552
    677
    media_image3.png
    Greyscale

	Regarding claim 69, see Fig. 2 as the base position.
	Regarding claim 70, see figure above showing the recess in the frontal quadrant.
	Regarding claims 75 and 76, see figure above disclosing a first distance (dorsal quadrant) shorter than the second distance (frontal quadrant).
	Regarding claim 80, see Fig. 2 inherently disclosing a circular cross-sectional shape.
	Masini disclose the invention substantially as claimed.  However, Masini is silent regarding an acetabular cup having at least one extending portion and the measurements of the recess, especially the recess depth of more than 4mm deep.
	Gibbs et al discloses a femoral head having a plurality of recess located in the neck and acetabular cup having at least one extending portion for the purpose of attaching the acetabular cup to the patient’s acetabulum.
	NOTE: The Applicant’s representative has not define what is the at least one extending portion.  Therefore, the Examiner has interpreted the extending portion as the screw (not shown) extending from the acetabular cup hole (46) toward the patient’s bone (see paragraph 0031).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Masini reference by adding at least one extending portion (screw) extending outward toward the patient’s acetabular bone in order to attach the acetabular cup to the patient’s acetabulum. 	Regarding the recess, creating a recess having a deep of 4mm or more, since it has been held that finding an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN J STEWART whose telephone number is (571)272-4760. The examiner can normally be reached Monday-Friday 8:30AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALVIN J STEWART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        7/11/22